Citation Nr: 0117067	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  99-22 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
residuals of compression fracture of the lumbar spine with 
degenerative joint disease.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of compression fracture of the thoracic spine with 
degenerative changes.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1945 to July 
1947.  This appeal arises from a May 1999 rating decision by 
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

The Board notes that the veteran has already been assigned a 
total disability rating of 100 percent based on individual 
unemployability (TDIU).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's lumbar spine disability is manifested by 
significant degenerative changes throughout the lumbar spine 
at multiple levels with retained hardware, mild to moderate 
spinal stenosis, and severe limitation of motion due to pain 
with radiculopathy.

3.  The veteran's thoracic spine disability is manifested by 
degenerative joint disease with moderate functional loss of 
the thoracic spine. 


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for residuals of 
compression fracture of the lumbar spine with degenerative 
joint disease have been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5010, 5293 (2000).

2.  The criteria for a rating in excess of 10 percent for 
residuals of compression fracture of the thoracic spine with 
degenerative changes have not been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5010, 5291 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The veteran essentially contends that assigned ratings for 
his compression fracture residuals do not accurately reflect 
the severity of his disabilities.  The Board is satisfied 
that all relevant facts have been properly developed, and no 
further assistance to the veteran is required to comply with 
the duty to assist the veteran mandated by 38 U.S.C.A. § 
5103A of the VCAA.  The Board does not know of any additional 
relevant evidence, which is available.  The Board also finds 
that requirements regarding notice, which must be provided to 
the veteran pursuant to the VCAA, have been satisfied by the 
June 1999 statement of the case and October 1999 and May 2000 
supplemental statements of the case provided to the veteran 
by the RO.  The non-VA and VA treatment records and September 
1998 and January 2000 VA examination reports, which evaluated 
the status of the veteran's disabilities, are adequate for 
rating purposes and a remand is not warranted.

In a January 1948 rating decision, the veteran was granted 
service connection for arthritis, with slight limitation of 
the lumbar spine, and assigned a 10 percent disability 
rating, effective from July 1947.  In a March 1948 rating 
decision, the RO recharacterized the veteran's disability as 
traumatic arthritis of the dorsal and lumbar spine with 
healed fractures at T10, T11, T12, L1 and L2 and assigned a 
20 percent rating from July 1947.  After a November 1960 VA 
examination showed no objective evidence of orthopedic 
disease of the back, a December 1960 RO decision 
recharacterized the veteran's back disability as residuals of 
compression fractures at T10, T11, T12, L1 and L2 with 
arthritis not found and assigned a noncompensable disability 
rating from February 1961.  Following receipt of private 
treatment and hospital reports for low back and hip pain and 
an April 1961 VA examination report, a May 1961 RO decision 
recharacterized the veteran's back disability as residuals of 
compression fractures at T10, T11, T12, L1 and L2 manifested 
by low back pain and assigned a 10 percent rating from March 
1961.  After a subtotal hemilaminectomy of L4, L5 and S1, 
right, and nerve exploration of L4, L5 and S1 in June 1961 
and an August 1961 VA examination reported confirming a 
private physician's examination report, a September 1961 
rating decision recharacterized the veteran's back disability 
as post-operative residuals of compression fracture and 
assigned a temporary total rating (TTR) under 38 C.F.R. 
§ 4.30 from July 7 to September 12, 1961 and reassigned a 20 
percent rating at the end of the TTR period.  That rate 
remained unchanged until an April 1988 rating decision, which 
recharacterized the veteran's back disability as post-
operative residuals of compression fracture of the lumbar 
spine with degenerative changes and residuals of compression 
fracture of the thoracic spine with degenerative changes and 
assigned 20 and 10 percent disability ratings, respectively, 
from February 1988.  

Based on an August 1990 VA examination, in a September 1990 
rating decision, the RO increased the veteran's rating for 
post-operative residuals of compression fracture of the 
lumbar spine with degenerative changes to 40 percent 
effective from July 1990 and confirmed the 10 percent rating 
for residuals of compression fracture of the thoracic spine 
with degenerative changes.  In August 1998, the veteran filed 
his most recent increased rating claim.  Although the RO 
recharacterized the veteran's lumbar disability as residuals 
of compression fracture of the lumbar spine with degenerative 
joint disease in a May 1999 decision, the subject of this 
appeal, the 40 and 20 percent disability ratings have 
remained unchanged.
Service medical records show the veteran was struck by a 
falling timber in January 1947 and suffered a compression 
fracture to his vertebrae at T10, T11, T12, L1 and L2, which 
was noted on his June 1947 separation examination report.

VA outpatient treatment records from February 1991 to April 
1999 show complaints of, and treatment for, back and hip 
pain.  A February 1998 record notes complaints of hip pain 
when riding a bicycle or walking any distance.  The 
assessment was chronic hip pain probably secondary to lumbar 
spine.  A March 1998 computed tomography (CT) scan of the 
lumbar spine revealed the presence of metallic screws and 
remodeling of the bones involving the left minor at the bone 
graft site, L4-S3, which was characterized by areas of 
radiolucency and normal trabeculae, sclerosis below L3-L4 
about the site presumed related to surgery with some 
deformity of the lateral recesses and slight hypertrophy of 
the ligamentum flavia.  There was no evidence of any serious 
stenosis, deformity or encroachment of the lateral recesses.  
The assessment was chronic low back pain, status post fusion 
and four facet screws in 1961 with left sciatic nerve 
irritation.  The veteran was prescribed piriformis stretch 
exercises to perform and given a neoprene lumbosacral support 
(LSO) and insoles for his feet and heel pain.  In May and 
August 1998, the veteran was noted to have a mild antalgic 
gait and symmetrical hyporeactive deep tendon reflexes for 
the Achilles and patellar deep tendon reflexes and negative 
straight-leg raising signs.  Some tenderness was noted in the 
right piriformis area in May, while in August his left 
sciatic notch was tender.  The recommendation included 
fitting the veteran with a chair back type flexiform LSO and 
continuation of insole use and weight-reduction and exercise 
programs.  The veteran was wearing a full trunk brace at a 
January 1999 primary care visit.

At a September 1998 VA spine examination, the veteran 
reported that his mid and low back were injured during World 
War II when a building fell on him.  He complained of 
stiffness and tiredness in his back and indicated that his 
pain had worsened in the previous five years and was now 
constant, particularly in his hip pain that began in the back 
and radiated down both legs with walking.  
The veteran stated that his back would give out occasionally, 
happening several times that year.  He related that he had 
fallen three times in the past six weeks and that this 
prompted him to get a cane to steady himself.  The veteran 
reported that if he walked 35 to 40 yards he would have to 
lie down for a couple of hours, that picking up his 20-pound 
grandson caused him severe back pain, and that he could not 
mow the lawn or do other routine activities around the house.  
He averaged six or eight Extra Strength Tylenol a day and got 
some partial relief with sitting in a tub of warm water.  The 
veteran wore a very stiff back brace and used a cane.  He 
related that he had a back fusion 36 or 37 years earlier and 
that a piece of his hipbone was put in his back.  On 
examination, he could flex to 93 degrees, extend to 30 
degrees, laterally bend to 40 degrees in either direction, 
and rotate to 35 degrees in either direction.  However, 
repetition caused a decrease in the range of motion.  The 
veteran had decreased pinprick sensation in both feet along 
the L5 distribution, but had fairly good strength.  Deep 
tendon reflexes were 1+ and symmetrical.  Babinski signs were 
absent.  Thoracic spine X-rays were normal showing marginal 
osteophytosis consistent with his age and lumbar spine X-rays 
revealed vascular calcifications in the left upper abdominal 
quadrant with marginal osteophytosis present in all levels.  
Interpedicular screws were seen at L4-L5 and L5-S1 levels 
with new bone formations in the posterior elements of those 
levels.  The diagnoses were status post fusion of lumbar 
vertebrae, degenerative joint disease involving the thoracic 
spine with moderate functional loss and degenerative joint 
disease involving the lumbar spine with moderate to severe 
functional loss.

Private medical records from the Mayes County Medical Center 
dated in July and August 1999 reveal that the veteran was 
seen for follow-ups on his low back pain, with minimal 
improvement from physical therapy noted.  He complained of 
low back discomfort with radiation into both buttocks and 
thighs.  Walking was quite provocative.  The impression in 
July was persistent lumbar stenosis.  In August, the veteran 
complained of pain radiating into his right lower extremity 
from his low back and numbness in that extremity.  On 
examination, the veteran had significant limitation of 
forward flexion and extension with more pain on extension, 
tolerating extension only to 20 degrees.  He had hypoesthesia 
in his feet in the region of the L5 and S1 distributions.  
Deep tendon reflexes were 1+ and symmetrical.  Straight-leg 
raising was negative.  He was able to heel and toe walk 
without particular discomfort.  X-rays show significant 
degenerative changes throughout the lumbar spine at multiple 
levels with retained hardware.  An August 1999 magnetic 
resonance imaging (MRI) scan revealed status post fusion 
surgeries with screws immobilizing the facet joints going 
along the pedicles bilaterally and causing metal artifacts at 
L4-L5 and L5-S1 and mild to moderate spinal stenosis at L4-
L5, partially due to bulging disk and partially due to short 
pedicles and short lamina and hypertrophic changes of the 
posterior elements.  There was some more encroachment on the 
right side questionably due to epidural scar versus disk 
material versus facet joint hypertrophy.  The impression was 
that the veteran had severe spinal stenosis, which might 
benefit from surgical amelioration.  He added that the 
veteran's condition was significantly disabling with some of 
it due to his service injury and some due to advanced 
degenerative changes, which were probably hastened by the 
service injury.

An October 1999 statement from S. C. A., M.D., notes that the 
veteran was seen for worsening pain in his lower extremities 
especially his hips.  The veteran complained of weakness to 
his thighs and an increasing inability to walk far or for 
more than 2 to 3 minutes.  He experienced relief of his 
symptoms with flexion and worsening with extension.  The 
veteran was unable to do normal activities he enjoyed.  On 
examination, the findings were consistent with spinal 
stenosis, as confirmed by his MRI.  He was undergoing 
epidural injections; however, if they failed, surgery was the 
last resort as the veteran had already gone through a course 
of anti-inflammatory medications as well as physical therapy.  
He opined that the veteran's disability was a direct result 
of his service injury and that the process of aging had been 
accelerated by that injury.

A November 1999 statement from the veteran's treating 
chiropractor indicated that the veteran was unable to do 
anything because his back hurt him anytime he was up over 
five minutes. 

At a January 2000 VA mental disorder examination, the veteran 
was in a wheelchair, which he reported Veteran had given him 
because he could not walk more than a minute and a half.  The 
veteran complained of chronic back pain and problems with his 
sciatic nerve and indicated that, although he was legally 
blind, his back gave him more problems than his vision did.  
The examiner diagnosed the veteran with depressional disorder 
due to his service-connected back problems.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Lumbar Spine

The veteran's low back disability is rated as 40 percent 
disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 for intervertebral disc 
syndrome and includes arthritis, which normally is rated on 
the basis of limitation of motion under Diagnostic Code 5292.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (2000).  
However, since 40 percent is the maximum rating under 
Diagnostic Codes 5292 (limitation of motion) and 5295 
(lumbosacral strain), the Board has considered rating the 
veteran's low back disability under other diagnostic codes.

Ankylosis of the lumbar spine in an unfavorable position 
warrants a 50 percent rating and complete bony fixation with 
a favorable ankle warrants a 60 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Codes 5289, 5286.  However, the lumbar 
spine is not ankylosed (fixed in one position), let alone 
ankylosed in an unfavorable position.  Thus, a higher rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5286 or Diagnostic 
Code 5289 is not warranted.  

Moreover, Diagnostic Code 5285 provides ratings for residuals 
of a vertebral fracture.  Residuals are rated at 100 percent 
if there is cord involvement and the veteran is bedridden or 
requiring long leg braces; residuals are rated at 60 percent 
if there is no cord involvement but there is abnormal 
mobility requiring a neck brace (jury mast).  Clearly, there 
is no evidence whatsoever of the type of disability necessary 
for 60 and 100 percent ratings under Diagnostic Code 5285.  
Since the veteran's residuals do not require the use of a 
neck brace (jury mast) or long leg braces nor is the veteran 
bedridden, a higher rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5285 for residuals of vertebral fractures is 
not warranted.  38 C.F.R. § 4.71a, Code 5285.

Intervertebral disc syndrome is rated 40 percent when severe, 
with recurring attacks and intermittent relief; and it is 
rated 60 percent when pronounced, with persistent symptoms 
compatible with sciatic neuropathy and characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293. 

It is the Board's judgment that the relevant medical evidence 
supports an increased rating to 60 percent for the veteran's 
low back disability.  In support of this conclusion, the 
Board notes that at the September 1998 VA spine examination, 
the veteran could flex to 93 degrees, extend to 30 degrees, 
laterally bend to 40 degrees in either direction, and rotate 
to 35 degrees in either direction.  However, repetition 
caused a decrease in the range of motion.  The veteran had 
decreased pinprick sensation in both feet along the L5 
distribution and wore a back brace.  The examiner diagnosed 
the veteran with degenerative joint disease involving the 
lumbar spine with moderate to severe functional loss.  
Subsequent non-VA medical examination and treatment reports 
show that the veteran's condition has deteriorated to the 
point that, if epidural injections fail, surgery may be the 
only option left for the veteran as anti-inflammatory 
medications and physical therapy have failed.  At a private 
examination in August 1999, the veteran had significant 
limitation of forward flexion and extension with extension 
tolerated only to 20 degrees due to pain.  He had 
hypoesthesia in his feet in the region of the L5 and S2 
distributions.  X-rays showed significant degenerative 
changes throughout the lumbar spine at multiple levels with 
retained hardware.  An August 1999 MRI scan revealed status 
post fusion surgeries with screws immobilizing the facet 
joints going along the pedicles bilaterally and causing metal 
artifacts at L4-L5 and L5-S1 and mild to moderate spinal 
stenosis at L4-L5, partially due to bulging disk and 
partially due to short pedicles and short lamina and 
hypertrophic changes of the posterior elements.  There was 
some more encroachment on the right side questionably due to 
epidural scar versus disk material versus facet joint 
hypertrophy.  The impression was that the veteran had severe 
spinal stenosis.  An October 1999 statement revealed 
worsening pain in the veteran's lower extremities, weakness 
to the thighs, and inability to walk more than 2 or 3 
minutes.  On examination, the findings were consistent with 
spinal stenosis as confirmed by the MRI.  Even the January 
2000 mental disorder examiner noted that the veteran was in a 
wheelchair because he could not walk more than a minute and a 
half.  Thus, the medical evidence does show pronounced 
disability, with persistent symptoms compatible with sciatic 
neuropathy and characteristic pain and other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  Such degenerative changes, 
coupled with severe limitation of movement, pain and 
radiculopathy, are consistent with the provisions of 
38 C.F.R. §§ 4.40, 4.45 and Diagnostic Code 5293 and warrant 
a 60 percent rating.  38 C.F.R. § 4.71a, Code 5293. 

Thoracic Spine

The veteran's thoracic spine disability includes arthritis, 
and is rated 10 percent disabling on the basis of limitation 
of motion under 38 C.F.R. § 4.71a, Diagnostic Code 5291.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  The Board has 
also considered rating the veteran's thoracic spine 
disability under the provisions of Diagnostic Codes 5285 
(residuals of a vertebral fracture), Diagnostic Code 5286 
(complete ankylosis, or bony fixation, of the spine), 
Diagnostic Code 5288 (ankylosis of the dorsal spine), and 
5293 (intervertebral disc syndrome).  However, there is no 
evidence of cord involvement, nerve paralysis, abnormal 
mobility requiring a neck brace, or demonstrable deformity of 
a vertebral body, as required under Diagnostic Code 5285; 
ankylosis of the spine or dorsal spine is not clinically 
demonstrated for rating under Diagnostic Codes 5286 and 5288; 
and there is no current evidence of neurological symptoms not 
already considered above in rating the veteran's low back 
disability to warrant a rating under Diagnostic Code 5293.  
The Board concludes that Diagnostic Code 5291 provides the 
best and most advantageous evaluation for his thoracic 
disability. 

Under that code, a 10 percent rating is provided when there 
is moderate or severe limitation of motion of the thoracic 
(dorsal) spine.  38 C.F.R. § 4.71a, Diagnostic Code 5291.  
The September 1998 examiner indicated that the thoracic spine 
X-rays were normal showing marginal osteophytosis consistent 
with his age.  The veteran was diagnosed with degenerative 
joint disease involving the thoracic spine with moderate 
functional loss.  The Board finds that the VA examination 
report verifies that the veteran has functional loss due to 
pain on use.  Consequently, the Board finds that when 
functional loss due to pain is considered, the residuals of 
the veteran's thoracic spine injury more nearly meets the 
requirements for a 10 percent rating for moderate limitation 
of motion of the thoracic spine.  The Board notes that 10 
percent is the maximum rating available for limitation of 
motion of the thoracic spine.  Accordingly, a higher rating 
is not warranted under Diagnostic Code 5291.

The Board notes that 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 205-206 (1995) have been considered, 
but there is no objective medical evidence to show or 
indicate that pain, weakness, or any other mid back symptoms 
attributable to the service-connected disability at issue 
produces additional functional limitation to a degree that 
would support a rating in excess of 10 percent under the 
applicable rating criteria.

The Board also has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim for a higher rating for his mid 
back disability, the doctrine is not applicable.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990). 

Consideration has been given to assigning separate ratings 
under the various diagnostic codes.  It is concluded that 
such a result would violate the provisions of 38 C.F.R. § 
4.14, which prohibit pyramiding.  It is the Board's reading 
of these provisions that the codes in question all 
contemplate limitations of the mid and low back due to pain.  
A VA General Counsel's opinion, VAOPGCPREC 36-97 (December 
12, 1997) provided, in part, that Diagnostic Code 5293 
contemplates limitation of motion, which obviously overlaps 
with Diagnostic Codes 5291 and 5292.  There is no "entirely 
different function" affected by the neurologic versus the 
orthopedic findings that would warrant a separate evaluation.  
See 38 C.F.R. § 4.55; Esteban v. Brown, 6 Vet. App. 259 
(1994).  The pain and functional limitations caused by the 
veteran's back disabilities are contemplated in the ratings.  

The Board finds that consideration of a higher rating on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1) is not 
warranted.  The Board does not have the authority to assign 
an extraschedular rating in the first instance, and under the 
circumstances of the present case there is no basis for the 
Board to refer the case to designated VA officials for 
consideration of an extraschedular rating.  Bagwell v. Brown, 
9 Vet. App. 337 (1996).  The veteran's back disabilities do 
not present such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. 
§ 3.321(b)(1).  The degree to which the veteran's back 
disabilities impair him industrially has been adequately 
contemplated in the percentage schedular ratings granted as 
the result of this decision for those disabilities (see 38 
C.F.R. 
§§ 3.321(a), 4.1), and referral of the case for consideration 
of an extraschedular evaluation is not warranted.


ORDER

Entitlement to a 60 percent rating for residuals of 
compression fracture of the lumbar spine with degenerative 
joint disease is granted, subject to the law and regulations 
governing the award of monetary benefits.

Entitlement to a rating in excess of 10 percent for residuals 
of compression fracture of the thoracic spine with 
degenerative changes is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

